             Case 3:18-cr-05579-RJB Document 1178 Filed 08/28/20 Page 1 of 3




 1                                                                           Judge Leighton
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT TACOMA
 9
10    UNITED STATES OF AMERICA,                     No. CR18-5579 RBL
11                            Plaintiff,
                                                    NOTICE OF WITHDRAWAL
12                       v.
13    CARLOS EDUARDO LOPEZ
      HERNANDEZ, et al.,
14
15                            Defendants.
16
17         PLEASE TAKE NOTICE that Assistant United States Attorney Matthew H.
18 Thomas hereby withdraws as attorney of record for the United States. AUSA Marci
19 ///
20
21 ///
22
23 ///
24
25 ///
26
27
28

     Notice of Withdrawal, CR18-5579- RBL - 1                     UNITED STATES ATTORNEY
                                                                  1201 PACIFIC AVENUE, SUITE 700
                                                                   TACOMA, WASHINGTON 98402
                                                                          (253) 428-3800
             Case 3:18-cr-05579-RJB Document 1178 Filed 08/28/20 Page 2 of 3




 1 Ellsworth will continue to represent the United States as attorneys of record.
 2         DATED this 28th day of August, 2020.
 3                                              Respectfully submitted,
 4                                              BRIAN T. MORAN
                                                United States Attorney
 5
 6                                               /s/ Matthew H. Thomas
                                                MATTHEW H. THOMAS
 7
                                                Assistant United States Attorney
 8                                              United States Attorney’s Office
                                                1201 Pacific Avenue, Suite 700
 9
                                                Tacoma, Washington 98402
10                                              Telephone: (253) 428-3800
                                                E-mail: Matthew.H.Thomas@usdoj.gov
11
12
13                                               /s/ Marci L. Ellsworth
14                                              MARCI L. ELLSWORTH
                                                Assistant United States Attorney
15                                              United States Attorney’s Office
16                                              1201 Pacific Avenue, Suite 700
                                                Tacoma, Washington 98402
17                                              Telephone: (253) 428-380E-mail:
18                                              Marci.Ellsworth@usdoj.gov
19
20
21
22
23
24
25
26
27
28

     Notice of Withdrawal, CR18-5579- RBL - 2                             UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 3:18-cr-05579-RJB Document 1178 Filed 08/28/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on August 28, 2020, I electronically filed the foregoing with
 4 the Clerk of the Court using the CM/ECF system, which automatically serves the parties
 5 of record.
 6                                               /s/ Carrie Olszewski
                                                CARRIE OLSZEWSKI
 7
                                                FSA Paralegal II, Contractor
 8                                              United States Attorney’s Office
                                                700 Stewart Street, Suite 5220
 9
                                                Seattle, Washington 98101
10                                              (206) 553-2242
                                                Carrie.Olszewski@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Withdrawal, CR18-5579- RBL - 3                           UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
